Case 3:20-cv-00409-LAB-MDD Document 28 Filed 10/29/20 PageID.133 Page 1 of 1



  1
  2
  3
  4
  5
  6
  7
  8                              UNITED STATES DISTRICT COURT
  9                            SOUTHERN DISTRICT OF CALIFORNIA
 10
 11                                                   No. 3:20-CV-00409-LAB-MDD
      MICHAEL MARCAVAGE, individually
 12   and on behalf of all others similarly
      situated,
 13                                                   ORDER OF DISMISSAL
                               Plaintiffs,
 14
                    vs.
 15
      NEXTGEN LEADS, LLC
 16
                               Defendant.
 17
 18          The parties jointly filed a Notice of Voluntary Dismissal seeking dismissal with
 19   prejudice of all claims in this action pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).
 20   Accordingly, all claims in this matter are DISMISSED WITH PREJUDICE. The Clerk
 21   is directed to close the case.
 22
 23   Dated: October 29, 2020
 24
 25                                             Hon. Larry Alan Burns
                                                Chief United States District Judge
 26
 27
 28
                                                                             ORDER OF DISMISSAL
                                                                  CASE NO. 3:20-CV-00409-LAB-MDD
